Citation Nr: 1037215	
Decision Date: 09/30/10    Archive Date: 10/05/10	

DOCKET NO.  07-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin growth of the 
right arm.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Periods of active service from July 1971 to June 1972 and from 
April 1976 to April 1980 have been documented.  Additional active 
service from December 1972 to April 1976 has been reported.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision VARO in Waco, 
Texas, that denied entitlement to the benefits sought.  

This case was previously before the Board in October 2009 at 
which time it was remanded for further development.  The 
requested actions were accomplished to the extent possible and 
the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Any current hypertension is not related to the Veteran's 
active service.  

2.  Any current skin growth of the right arm is not related to 
the Veteran's periods of active service.  

3.  There is no evidence of a low back disability during service 
or within one year following separation from active service and 
there is no competent medical evidence linking any current back 
disability to the Veteran's periods of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  The criteria for service connection for a skin growth of the 
right arm are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
his claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim.  These are:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  In 
letters dated between 2005 and 2009, the Veteran has been 
informed of the evidence necessary to substantiate her claims for 
service connection.  She has also been informed that she must 
show evidence of the claimed disorders and a relationship between 
those disorders and her military service.  The Veteran has had 
ample opportunities to meaningful participate in the adjudicative 
process.  Any error in this regard is harmless, and is not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has made every effort to obtain the Veteran's 
service treatment records from her various periods of service.  
Unfortunately, not all the records for her periods of service are 
available.  The claims file includes a May 2007 memorandum 
regarding the unavailability of her complete military service 
treatment records.  The Board made an additional attempt to 
obtain any available treatment records in its October 2009 
remand.  However, what were received from the National Personnel 
Records Center were copies of medical records already in the 
claims file.  It was indicated that a search was made under the 
three different names the Veteran has had.  Additionally, 
pursuant to the Board's remand, the Veteran was asked to identify 
all sources of treatment for evaluation she has received for the 
disabilities at issue since her separation from service.  She did 
not respond to the request.  The Veteran had the opportunity to 
provide testimony on her own behalf at a video conference hearing 
in August 2009.  A transcript of the hearing proceedings is of 
record and has been reviewed.  Additionally, pursuant to the 
Board's remand, she was accorded examinations by VA in 
February 2010 in connection with the claims on appeal.  The 
examiners reviewed her medical history, recorded pertinent 
examination findings, and provided conclusions with supportive 
rationale.  The Board finds that the examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, and there is no notice delay 
or deficiency resulting in any prejudice to the Veteran.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

Pertinent Law and Regulation

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection basically means that the facts, as shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such duty, was aggravated 
therein.  For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms at discharge is 
required to support the claim.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease process 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally means medical, or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 F. 
3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases such as hypertension and/or 
arthritis may be presumed to have been incurred during service if 
they become disabling to a compensable degree of 10 percent or 
more within one year of separation from active service.  
38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).   The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the veteran).  

The available service treatment records are without reference to 
complaints or findings indicative of the presence of 
hypertension, a back disorder, or a skin growth on the right arm.  
The available treatment records refer primarily to treatment and 
evaluation in 1971 and 1972.  They show normal blood pressure 
readings and no pertinent complaints at the times of general 
medical examinations of the Veteran in 1971 and 1972.  The Board 
is aware that not all the Veteran's service treatment records are 
available.  The Court has held that in cases where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has held that VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile.  
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999); See also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

The Board is well aware that it has a heightened duty to explain 
its findings and conclusions because of the missing records and 
to carefully consider the benefit of the doubt rule.  Case law 
does not, however, lower the legal standard for proving a claim, 
but increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) (the Court declined to apply an "adverse 
presumption" when records have been lost or destroyed while in 
Government control which would require VA to disprove the claim 
where a Veteran did not demonstrate that either bad faith or 
negligent destruction of documents was implicated in the fire at 
the National Personnel Records Center in Saint Louis in 1973).  

As noted, not all service treatment records are available.  
Notwithstanding that, the available records do not refer to 
complaints or findings indicative of the presence of any of the 
claimed disorders for years following service discharge.  

With regard to hypertension, the earliest evidence documenting 
hypertension is the report of a September 1998 comprehensive 
consultation primarily for back problems.  The Veteran's general 
health was reviewed.  She was noted to have elevated blood 
pressure by history, but was not taking any treatment at the 
present time.  

The pertinent evidence includes the report of a February 2010 
examination at which time the claims file was reviewed in detail 
by the examiner.  The Veteran stated she had headaches in 
service, but was never told that she had high blood pressure.  
She recalled that in 1988 she began taking blood pressure on 
occasion.  On current examination, the blood pressure readings 
were entirely normal.  The pertinent examination impression was 
"hypertension diagnosed in 1988.  No evidence of high blood 
pressure readings in service was noted.  The Veteran just had 
headaches which are not related to high blood pressure.  A 
personal diagnosis of essential hypertension is not due to any 
in-service event and there was no diagnosis of hypertension in 
service."  Initially, the Board notes that there is no record of 
hypertension for years following service discharge.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  

It is acknowledged that the Veteran is competent to give 
testimony about her observable symptomatology.  Layno v. Brown, 
6 Vet. App. 465 (1994).  It is further acknowledged that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanon v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).  Here, however, any statements as to 
the Veteran's hypertension are not found to be persuasive in 
light of the fact that she denied problems upon separation and 
did not raise a claim for years following discharge.  For these 
reasons, continuity of symptomatology has not been established, 
either through the competent evidence or through the Veteran's 
statements and testimony.  Moreover, there is no medical evidence 
of record that links her current hypertension to any incident of 
her active service.  

With regard to the claim pertaining to the low back disability, 
the earliest reference to any kind of problem with the back came 
in June 1995 at which time it was noted the appellant had been 
injured in June 1994 pulling some products off some racks on the 
job.  She began to experience low back pain.  She saw different 
physicians and did not get any better.  In the June 1995 
communication, the neurosurgeon stated that she had a protruded, 
and quite probably, an extruded fragment on the right at the 
L4/L5 level.  She underwent a hemilaminectomy at that level with 
excision of the disc at a private facility in June 1995.  The 
treatment records contain no reference to any earlier problems 
she had with the back.  

Additional records include an October 1999 statement from an 
orthopedist that referred to the 1995 injury resulting in the 
lumbar spine operation.  It was noted the Veteran had stayed at 
work thereafter until June 1998 when she was doing heavy lifting 
in the course of work.  That injury led to a spinal operation 
because of a ruptured disc at the L4/L5 level.  The orthopedist 
opined that she had had entirely separate injuries and unrelated 
injuries.  No reference was made to any injuries having sustained 
to the back during service.  

The Veteran was accorded a spinal examination by VA in 
February 2010.  The claims file was reviewed in its entirety.  
Following examination, a diagnosis was made of "lumbar 
laminectomy, diskectomy, and fusion with residual myofacial 
syndrome without evidence of nerve root entrapment."  The 
examiner opined that due to reports of the back having been 
injured in the mid and late 1990's, "it is less likely than not 
that her back disability began in the military and is more likely 
than not that it began after a time in the military, as 
documented in the letters by [the private physicians].  I could 
find nothing in her service medical records that reported any 
type of back injury."  

As noted above, the Board is aware that the Veteran believes her 
back disability was incurred in service.  However, as a lay 
person, lacking in medical training and expertise, she cannot 
provide a competent opinion on the matter as complex as the 
etiology of her low back disability.  Even were her opinion to be 
accorded some probative value, it is far outweighed by the 
remaining evidence of record.  That shows that she sustained 
injuries to the back in the mid 1990's and the late 1990's.  At 
the time of treatment and evaluation for the back problems, no 
reference whatsoever was made to any difficulties of the back she 
might have been experiencing prior thereto.  The available 
service treatment records show no reference to back problems and 
the initial mention of back difficulties came a number of years 
following service.  Again, as noted above, such a lapse of time 
without any reference to back difficulties is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  The VA physician 
who examined the Veteran in February 2010 had access to the 
entire claims folder, including the available service treatment 
records and the reports of treatment and evaluation by the 
physicians for back difficulties in the mid 1990's.  That 
physician opined that it was less likely than not that any 
current back  difficulty is in any way attributable to the 
Veteran's  active  service.  This opinion is based on a review of 
the entire evidence of record and the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for a back disability.  As the evidence with regard to 
this matter is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

With regard to the claim for a skin growth on the right arm, 
again, the service treatment records are without reference to 
complaints and findings indicative of the presence of such a 
disorder.  The post service records are likewise without 
indication of any problems with the right arm for years following 
service.  Again, this lapse of time is a factor for consideration 
in deciding the claim.  Also, the Board is aware that the Veteran 
is competent to give evidence about problems she has had with the 
skin growth involving the right arm.  However, again, any 
statements as to problems she has had over the years following 
service are not persuasive in light of the fact that she did not 
refer to any problems for years following service and did not 
raise her initial claim for many years following discharge.  
There is no competent evidence linking any current skin growth of 
the right arm to the Veteran's service.  On VA examination in 
2010, the examiner indicated that it would be pure speculation to 
relate any current pseudofolliculitis in the right axillary 
region to service.  The Board notes that the inability to 
establish the onset of pathology does not render an opinion 
inadequate.  A medical opinion is not inadequate because it is 
inconclusive.  See Roberts v. West, 13 Vet. App. 185, 189 (1999).  
Here, the examiner established a factual foundation with 
sufficient facts data.  Rather than say that he could not reach a 
conclusion, he concluded that it would be speculative to relate 
the post service diagnosis to any in-service incident.  It is 
also clear that the examiner has not invoked the phrase 
speculation as a substitution for the full consideration of the 
facts.  He has indicated that no records are available in the 
claims file pertaining to any skin growth over the right upper 
extremity.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 
appellant's report of problems with the right upper extremity is 
not credible in view of the available service treatment records 
showing her making no reference to problems involving the right 
upper extremity and the lack of silence for years following 
service without regard to any problems involving the right upper 
extremity.  This weighs against the credibility of her 
statements.  Accordingly, the Board finds service connection is 
not warranted under any theory, including based on continuity of 
symptomatology.  A claim for service connection for a skin growth 
involving the right arm is denied.  The evidence is not in 
equipoise and the benefit of the doubt doctrine is not for 
application.    38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for a skin growth of the right arm is denied.  

Service connection for degenerative disc disease of the lumbar 
spine is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


